FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA E. BLANCO,                                 No. 08-71085

               Petitioner,                       Agency No. A093-084-028

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Maria E. Blanco, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) order finding that she knowingly participated in alien

smuggling in violation of 8 U.S.C. § 1182(a)(6)(E)(i). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law and due process claims, and

for substantial evidence the agency’s factual findings. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

         The BIA properly rejected Blanco’s contention regarding the reliability of

the Form I-213 where Blanco filed before the IJ a statement of non-objection to the

admission of the form. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir. 1995);

see also Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir. 2009)

(procedural rights under 8 C.F.R § 287.3 attach only when formal removal

proceedings commence).

         According to the Form I-213, Blanco planned to smuggle her undocumented

sister into the United States, arranged for her husband and friend to provide

assistance, and planned for her sister to stay with her upon arrival in the United

States. Blanco therefore “provided some form of affirmative assistance to the

illegally entering alien.” See Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED.




                                            2                                   08-71085